PER CURIAM.
We affirm the disposition order adjudicating appellant, J.D., delinquent on a felony charge of throwing a deadly missile into an occupied vehicle and a misdemeanor battery. We remand only for correction of the order of commitment to reflect that the commitment is for a maximum period of no more than fifteen (15) years for the felony offense and one (1) year for the battery. See A.S. v. State, 677 So.2d 1002 (Fla. 4th DCA 1996); M.S. v. State, 675 So.2d 215 (Fla. 4th DCA 1996); and R.P. v. State, 695 So.2d 490 (Fla. 4th DCA 1997).
AFFIRMED in part and REMANDED.
POLEN, FARMER and TAYLOR, JJ., concur.